                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


UNITED STATES OF AMERICA

v.                                              Criminal No. 3:09crl33

RODNEY LORENZO WAYTT, JR.

                                        ORDER

        Before the Court is the defendant's MOTION FOR COMPASSIONATE

RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No.

113).     It is hereby ORDERED that:

        (1)    Within fifteen (15) days from the filing date of the

Motion for Compassionate Release or the Motion to Withdraw, the

United States Probation Office is directed to file its position on

the defendant's Motion for Compassionate Release.                 The Probation

Office's time for responding is measured from the filing of the

defendant's        Motion   for   Compassionate       Release    or    Motion   to

Withdraw.        In all instances the Probation Office shall state

whether it believes the Motion for Compassionate Relief should be

granted or denied; and

        ( 2)   Within fifteen ( 15) days of the filing of defendant's

Motion for Compassionate Release or the Motion to Withdraw, the

United States Attorney's Office shall file its response and explain

its     position    regarding     the   defendant's     motion   and    requested

relief.        The United States' time for responding is measured from
the filing of the defendant's Motion for Compassionate Release or

Motion to Withdraw.   In all instances the United States shall file

a response stating whether it believes the Motion for Compassionate

Release should be granted or denied and explain the grounds for

its position.     The response must further provide the following

information:

            a.   The   defendant's       currently-projected     date     of
                 release;

            b.   Status   of   the   defendant's        educational      and
                 vocational training, if any;

            c.   Status of any treatment for         substance   abuse    or
                 physical or mental health;

            d.   The defendant's post-sentencing conduct, including
                 the defendant's compliance with the rules of the
                 institution ( s) in which the defendant has been
                 incarcerated; and

            e.   Any relevant considerations of public safety.

     Additionally, if the Motion for Compassionate Release is not

opposed, the United States shall promptly contact the United States

Probation Office, Richmond Division and notify it of this fact so

that the Probation Office may make the appropriate arrangements.

     ( 3)    If the defendant disagrees with the response of the

United States,   the defendant shall file        a   reply to the United

States' response within five (5) days of the date that the response

is filed.




                                     2
     The Clerk is directed to send a copy of this Order to all

counsel of record, to the United States Probation Office, Richmond

Division, and to the defendant.

     It is so ORDERED.



                                          Isl
                          Robert E. Payne
                          Senior United States District Judge



Richmond, Virginia
Date: May __a,t__, 2020




                                  3
